Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US2017/012948 01/11/2017, which claims benefit of 62/277,236 01/11/2016.
2.	Amendment of claims 1 and 77, cancelation of claims 7-9, 11-29, 31-39, 41-65, 67-70, 72-76, 78-112, and addition of claims 113-120 in the amendment filed on 11/23/2021 is acknowledged. Claims 1-6, 10, 30, 40, 66, 71, 77 and 113-120 are pending in the application.  No new matter has been found.  Since the newly added claims 113-120 are commensurate within the scope of invention, claims 1-6, 10, 30, 40, 66, 71, 77 and 113-120 are prosecuted in the case.
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 112 (a) have been fully considered and   they are persuasive.   The rejection of claim 1 under 35 U.S.C. 112 (b) has been withdrawn herein.
4.	Applicant's arguments regarding the rejection of claims 1-6, 10, 30, 40, 66 and  71 under 35 U.S.C. 103 (a) over Oronsky et al. ‘260,  Bednarski et al.  ’053 and Fareed et al.  have been fully considered but  they are  not persuasive.   
	Applicants claim a method for intravenous administration of an ABDNAZ formulation to a patient suffering from cancer in order to treat the cancer, comprising intravenously administering to the patient in need thereof a therapeutically 
	Oronsky et al. ‘260 discloses a method for treating cancer comprising a teherapeutic amoint of allosteric modulator of hemoglobin, which is a compound 

    PNG
    media_image1.png
    86
    241
    media_image1.png
    Greyscale
 (i.e., 	ABDNAZ), see claim 1-2 and 19 in columns 44-45. 
ABDNAZ compound can be formulated with blood (e.g. autologous whole blood), see example 1 in column 41.  The therapeutic methods include oral routes, and intravenous routes, see section [191] in column 26.
	Bednarski et al.  ’053 discloses that ABDNAZ is used for treating cancer including a solid tumor, including but not limited to, carcinomas of the lung, breast, ovary, stomach, pancreas, larynx, esophagus, testes, liver, parotid, bilary tract, colon, rectum, cervix, uterus, endometrium, kidney, bladder, prostrate, thyroid, squamous cell carcinomas, adenocarcinomas, small cell carcinomas, melanomas, gliomas, neuroblastomas, sarcomas and leukemia, see lines 58-65 in column 11. Suitable dosage for intravenous administration are about 0.01 mg to about 100 mg per kg/body weight, see line44-46 in column 17.
	Fareed et al. disclose that heparin is used as anticoagulant in blood transfusion or blood product.

condition “no greater than Grade 2” in the invention.  However, the limitation “no greater than Grade 2” does not play a significant weight in the invention.  Thus the methods of use of Oronsky et al. ‘260 and Bednarski et al.  ’053   are broader than the instant claims.  Therefore without un-expected results,  Oronsky et al. ‘260 and Bednarski et al.  ’053   is that Oronsky et al. ‘260 and Bednarski et al.  ’053 still render over the instant invention.  
	Applicant claim a method for intravenous administration of an ABDNAZ formulation to a patient suffering from cancer in order to treat the cancer, comprising intravenously administering to the patient in need thereof a therapeutically effective amount of an ABDNAZ formulation comprising whole blood, 2-bromo-1-(3,3- dinitroazetidin-1-yl)  ethanone (“ABDNAZ”), and an anticoagulant, in order to treat the cancer, wherein the patient has at least 95% of the amount of their average daily blood volume, see claim 77.  
The difference between instant claim 77 and Oronsky et al. ‘260 and Bednarski et al.  ’053   is that Oronsky et al. ‘260 and Bednarski et al.  ’053 are silent on the instant
condition “at least 95% of the amount of their average daily blood volume” in the invention.  However, the limitation “at least 95% of the amount of their average daily blood volume” does not play a significant weight in the invention.  Thus the methods of use of Oronsky et al. ‘260 and Bednarski et al.  ’053   are broader than the instant claims.  Therefore without un-expected results, Oronsky et al. ‘260 and Bednarski et al.  ’053   methods of use still render over the instant invention claim 77.  

Claim Objections
5.       Claims 113-120 are objected to as being dependent on rejected claim 77.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

January 04, 2021